Title: From Thomas Jefferson to James Madison, 3 September 1824
From: Jefferson, Thomas
To: Madison, James


                        
                        
                            Monto
                            Sep. 3. 24.
                    I am near closing my catalogue, and it is important I should recieve the kindness of your Theological supplement, by the 1st or 2d mail, or it’s insertion will be impracticable. be so good as to expedite it as much as possible. affectionate salutations.